Citation Nr: 1636443	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the Board by way of videoconference in June 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2006 (notification letter sent in May 2007) rating decision the RO declined to reopen the Veteran's claim of service connection for degenerative disc disease of the lumbar spine because evidence of record was deemed insufficient to relate to an unestablished fact necessary to substantiate the claim.  The Veteran did not appeal that decision or submit new and material evidence within one year of the notification letter; therefore, the April 2006 rating decision is final.

2.  The evidence received since the April 2006 prior denial of service connection for degenerative disc disease of the lumbar spine, was not previously submitted to agency decision makers, relates to unestablished facts necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim for degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board has determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been received.  Thus, no further discussion of the VCAA as it pertains to this claim is necessary. 

New and Material Evidence

The issue of entitlement to service connection for a back disability was initially denied in a September 1969 rating decision which found that the evidence of record failed to show a back disability.  In an October 1992 rating decision, service connection for a back disability was denied due to a finding that a back disability was not shown to be incurred in or aggravated by service or manifest to a compensable degree during an applicable presumptive period following separation from service.  Thereafter, in a final July 2001 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim for a back disability as evidence submitted since an earlier final rating decision failed to show a an in-service spine disease or injury.  

In April 2006, the RO denied service connection for degenerative disc disease of the lumbar spine due to the fact that new and material evidence had not been submitted in support of his claim following the final July 2001 rating decision.  The Veteran was notified of that decision in May 2007 and did not appeal it or submit new and material evidence within one year of the decision and the rating decision became final.  In February 2008, the Veteran filed a claim of service connection for a spine disability; the Board does not view this claim as a Notice of Disagreement, as it is entirely devoid of references to the most recent denial of service connection for a back disorder.  In July 2008 the RO denied the claim because there was no evidence which would further the Veteran's claim for service connection.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003). 

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the language of 38 C.F.R. § 3.156 (a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" should be viewed as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Evidence of record at the time of the final unappealed April 2006 rating decision included of the Veteran's service treatment records, VA medical records from the Boston VA medical center, an April 1970 VA examination which demonstrated a normal back, statements from the Veteran in support of his claim, a November 2000 statement from the Veteran's private physician Dr. R.T. noting that he treated the Veteran for a back condition, and private treatment records demonstrating degenerative disc disease. 

Evidence added to the record since the final April 2006 rating decision includes VA treatment records that diagnose degenerative disc disease, additional statements by the Veteran in support of his claim as well as a statement from the Veteran's wife in which she reports that the Veteran had back pain since service.  Also added to the claims file is a July 2009 statement from W.P. in which he reported that he remembered hearing about the Veteran's fall from a jeep during service and a transcript of his June 2016 videoconference hearing testimony before the Board which included a more detailed description of the Veteran's in-service accident as well as a description of his current symptoms. 

The claim for service connection for a back disability was previously denied on the bases that an in-service injury was not demonstrated or related to a present back disability.  The evidence received since the April 2006 rating decision, considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative disc disease of the lumbar spine as the new evidence goes to show that the Veteran was injured in service and that he experienced back symptoms since that time.  See Shade, 24 Vet. App. at 18.  Consequently, the Board finds that the evidence is both new and material, and that the claim of service connection for degenerative disc disease of the lumbar spine must be reopened. 

As further development is necessary before the issue of service connection for degenerative disc disease of the lumbar spine may be considered on its merits, the issue is addressed in the Remand section, below.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a degenerative disc disease of the lumbar spine is reopened.


REMAND

The Veteran reports that he sustained a back injury when he fell from a jeep in Vietnam.  Service treatment records include the Veteran's May 1969 report of medical history for the purpose of separation in which he reported that his health was poor stating "I'm sick, + [sic] my back hurts"  he further reported recurrent back pain.

The Veteran is shown to have a diagnosis of degenerative disc disease.  Further, the Veteran's report of medical history note recurrent back pain and he has stated that he had experienced back pain off and on since his reported in-service injury.

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Id. at 83.  Here, the Board finds that the low threshold of McClendon is met and a VA examination is necessary to determine whether the Veteran's claimed  in-service injury is related to his present back disability.


Further, in May 2016, additional treatment notes were added from multiple VA medical centers which note that scanned documents are available on Veterans Health Information Systems and Technology Architecture (VISTA) system.  On remand, any and all documents in the VISTA system must be directly uploaded into the Veteran's claims file.  

Finally upon remand any and all pertinent private records should be obtained if available. 

Accordingly, the case is REMANDED for the following action:

1.  Upload any and all treatment records from the VISTA display imaging system into VBMS.

2.  Obtain any relevant VA treatment records that have not already been associated with the Veteran's record.  With appropriate authorization from the Veteran, obtain any outstanding relevant private treatment records pertaining to the Veteran's treatment for a lumbar spine disability.

3.  Schedule the Veteran for an orthopedic examination.  The Veteran's record, to include a copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the record, pertinent to the matter of degenerative disc disease of the lumbar spine.  Consideration must be given to the Veteran's reported history of developing a lumbar spine disorder.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a present lumbar spine disability is related to the Veteran's service.

A clear rationale for all opinions must be provided. 

4.  Following completion of the above, the AOJ must readjudicate the Veteran's claim on appeal.  If the benefit sought is denied, issue a supplemental statement of the case to the Veteran and his attorney and thereafter return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


